Citation Nr: 0938437	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 22, 2002, 
for the award of service connection for bone cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which effectuated an October 2007 
Board decision that granted entitlement to service connection 
for bone cancer.  The RO assigned an effective date of April 
22, 2002, and the Veteran argues he warrants an earlier 
effective date.

In February 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  In an October 2007 decision, the Board awarded service 
connection for squamous cell skin cancers due to radiation 
exposure with secondary bone cancer.

2.  In a March 2008 rating decision the RO effectuated the 
Board's grant of entitlement to service connection for bone 
cancer, and assigned an effective date of April 22, 2002. 

3.  In a May 2008 rating decision, the RO effectuated the 
Board's grant of service connection for skin cancer, multiple 
locations, and assigned an effective date of April 22, 2002.  
The Veteran did not thereafter perfect an appeal  Thus, the 
May 2008 rating decision is final.

4.  As the Veteran's bone cancer is secondary to his skin 
cancer, and not a primary cancer, an effective date cannot be 
assigned prior to the date service connection for skin cancer 
was awarded.


CONCLUSION OF LAW

An effective date prior to April 22, 2002, for an award of 
entitlement to service connection for bone cancer is legally 
precluded.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
As service connection for bone cancer has been granted, and 
an initial rating and an effective date have been assigned, 
the notice requirements of 38 U.S.C.A. § 5103(a), have been 
met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
As to the duty to assist, VA has not obtained any evidence in 
connection with this claim.  In claims of entitlement to an 
earlier effective date, it is common that the pertinent 
evidence is already in the claims file that is used to make a 
determination whether an earlier effective date is warranted.  
That is the situation in this case.  The Veteran has not 
identified any other evidence that needs to be obtained.  VA 
did not provide the Veteran with an examination in connection 
with this claim, as it does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 
38 C.F.R. § 3.159(c)(4)(A)-(C) (2008).  



Analysis

The Veteran claims that he should have been granted service 
connection for bone cancer as of February 12, 1997, when he 
underwent "massive" surgery to remove cancers from his 
head, neck, ear and back.  

The Veteran submitted an original claim for entitlement to 
service connection in February 1998.  Under, "Nature of 
Sickness, Disease or Injuries for Which This Claim is Made," 
the Veteran included "Cancer Jaw Bone" and "Removal of Ear 
due to Cancer."  He attributed these disorders to radiation 
exposure in service.  VA conceded the Veteran had been 
exposed to radiation exposure and that he had an estimated 
exposure of less than 1 rem.  VA submitted the Veteran's 
claim for a medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer (Chief) in compliance 38 C.F.R. 
§ 3.311 (1999).  In a July 1999 Memorandum, the Chief (a 
medical doctor) determined that it was unlikely that the 
Veteran's squamous cell skin cancers were attributable to the 
exposure of ionizing radiation in service.  

In an August 1999 rating decision, the RO denied entitlement 
to service connection for squamous cell skin cancer.  The 
Veteran appealed, and in February 2001 the Board denied the 
claim.  The appellant did not appeal.  Hence, the February 
2001 Board decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).

On April 22, 2002, the Veteran submitted an informal claim 
for entitlement to service connection for "bone cancer."  
The implication from the Veteran was that bone cancer was a 
primary cancer, and the basis for the radical facial surgery 
he underwent in February 1997.

The RO treated the Veteran's claim as one that had been 
previously denied and denied reopening the claim.  In an 
October 2007 decision, the Board also determined that the 
claim had been previously denied, but it reopened the claim 
and granted entitlement to service connection for "squamous 
cell skin cancers due to radiation exposure with secondary 
bone cancer."

For reasons unknown when the RO effectuated the Board's 
October 2007 decision in the March 2008 rating decision on 
appeal, it awarded service connection for bone cancer only.  
Therein, it noted that, "In November 1996[,] you developed 
skin lesions, one anterior to your ear.  This had developed 
into bone cancer."  As discussed above, the RO assigned an 
effective date of April 22, 2002, stating such date was based 
upon "date of your reopened claim."  It deferred the claim 
of entitlement to service connection for squamous cell skin 
cancer due to radiation exposure.  The RO subsequently 
granted service connection for skin cancer, multiple 
locations, and assigned the same effective date of April 22, 
2002, which it stated was the date of his reopened claim.

In February 2009, the Board remanded the claim on appeal 
because the Veteran had also appealed the assignment of the 
effective date of April 22, 2002, for the award of service 
connection for skin cancer, multiple locations, and the RO 
had not issued a statement of the case on that issue.  The 
Board explained that the claim of entitlement to an earlier 
effective date for the award of service connection for skin 
cancer, multiple locations, was inextricably intertwined with 
the claim of entitlement to an earlier effective date for the 
award of service connection for bone cancer, since the Board, 
in its October 2007 decision, had granted service connection 
for bone cancer secondary to squamous cell skin cancers and a 
grant of entitlement to secondary service connection could 
not have an effective date earlier than the effective date 
assigned the foundational primary disability (i.e., the 
disability that caused the secondary disability).  

The RO issued a statement of the case in May 2009.  The 
Veteran, however, did not perfect a timely appeal to the 
claim of entitlement to an earlier effective date for the 
award of service connection for skin cancer, multiple 
locations.  See 38 C.F.R. § 20.200 (2009) (appeal before 
Board consists of timely filed notice of disagreement in 
writing, and after the issuance of a statement of the case, a 
substantive appeal).  Neither the Veteran nor his 
representative have argued that a claim of entitlement to an 
earlier effective date for skin cancer was perfected.  Thus, 
the May 2008 rating decision assigning an effective date of 
April 22, 2002, for the award of service connection for skin 
cancer, multiple locations, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
and compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400 (emphasis added).

The Board has carefully reviewed the evidence of record and 
finds that entitlement to an effective date prior to April 
22, 2002, for the award of service connection for bone cancer 
is legally precluded.  The reasons follow.

First, the undersigned finds that the Veteran's April 22, 
2002, claim of entitlement to service connection for bone 
cancer was not a claim to reopen.  Indeed, in the Veteran's 
February 1998 original claim, he specifically included a 
claim of entitlement to service connection for cancer of the 
jaw bone.  The first time service connection for bone cancer 
was adjudicated was in the March 2008 rating decision on 
appeal.  Neither the RO nor the Board adjudicated a claim of 
entitlement to service connection for bone cancer prior to 
the March 2008 decision.  For these reasons, the Board finds 
that prior to March 2008, the claim of entitlement to service 
connection for bone cancer had been pending since February 
1998.

This finding does not, however, assist the Veteran with 
obtaining an earlier effective date for the award of service 
connection for bone cancer.  In this regard, there is no 
competent evidence of bone cancer in service or compensably 
disabling manifestations of such within one year following 
his discharge from active duty.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309.  The Veteran has not 
even contended such.  

While bone cancer is a presumptive disease associated with 
radiation exposure, there is no competent evidence that the 
Veteran's temporal bone cancer was a primary cancer.  Rather, 
the evidence of record establishes that the bone cancer was 
caused by a metastases from squamous cell carcinoma of the 
skin.  For example, a July 1996 private medical record shows 
that the physician stated the Veteran had "had several skin 
cancers removed from both temporal areas of his face. . . .  
In particular, he had a well[-]differentiated squamous cell 
carcinoma. . . ."  A November 1996 private medical record 
shows the examiner stated the Veteran had been seen for 
"recurrent carcinoma of the skin which had metastasized to 
his right cervical lymph nodes."  A December 1997 VA 
treatment record shows that the examiner noted the Veteran 
had a "history of head and neck squamous cell carcinoma 
status post radical head and neck dissection."  A separate 
December 1997 VA treatment record shows the examiner stated 
the Veteran had a past history of "temporal bone squamous 
cell" carcinoma.  What is missing from these records and 
from all medical records in the claims file is a diagnosis of 
primary bone cancer.  Stated differently, there is no 
competent evidence that the Veteran's bone cancer was a 
primary cancer, i.e., a cancer which developed independently 
of the skin cancer.  Thus, service connection for bone cancer 
as a result of radiation exposure is not warranted on a 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

It is clear from the October 2007 Board decision that it 
awarded service connection for "squamous cell skin cancers 
due to radiation exposure with secondary bone cancer."  
Thus, service connection for bone cancer was awarded 
secondary to the squamous cell skin cancers.  Entitlement to 
service connection for skin cancer, multiple locations, was 
awarded effective from April 22, 2002, which is the correct 
effective date, as entitlement to service connection for skin 
cancer had been denied by the Board in February 2001, and the 
Veteran did not file a claim to reopen until April 22, 2002.  
The effective date for a reopened claim cannot be earlier 
than the date of the reopened claim.  See Sears v. Principi, 
16 Vet. App. 244, 248 (2002) ("The Court thus holds that the 
effective-date statute, 38 U.S.C.A. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.").  The Veteran 
did not perfect an appeal as to the claim for entitlement to 
an effective date earlier than April 22, 2002, for the award 
of service connection for skin cancer, multiple locations.  
Thus, that decision assigning an effective date of April 22, 
2002, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A disorder which is found to be secondarily service connected 
cannot be awarded an effective date prior to the primary 
disability which caused or aggravated that disorder.  That 
is, without a service connected disorder, there is no 
foundational disability upon which to grant secondary service 
connection for.  Here, an effective date of entitlement to 
service connection for skin cancer was not granted until 
April 22, 2002.  Thus, an effective date granting entitlement 
to service connection for bone cancer cannot precede that 
date.

The Board empathizes with the Veteran's health difficulties 
due to his multiple cancers; however, there are no provisions 
in the law for a waiver or exception to be taken on this 
basis.  

For the above reasons, the Board concludes that an effective 
date prior to April 22, 2002, for the award of service 
connection for bone cancer is legally precluded.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 22, 2002, 
for the award of service connection for bone cancer is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


